DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 22, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turturro et al., 5,186,100 (hereinafter Turturro).
Regarding claim 12, Turturro teaches a method of decorating an exterior surface of a container with an inking assembly of a decorator, comprising:
providing an ink fountain with a supply of ink (73, Fig. 8);
providing an ink roller to receive ink from the ink fountain (70, Fig. 8);

providing an adjustment mechanism configured to move the metering roller from a first ink transfer position, wherein in the first ink transfer position the metering roller does not contact the ink roller but is spaced from the ink roller by a first distance to form an ink gap, to a second dwell position (unlabeled adjustment mechanism consisting of arm, cylinder, and lever, Fig. 8; “The metering gap between metering roll 72 and fountain roll 70 is set so that the former picks up a selected volume of ink,” col. 4, lines 62-64 – that the metering gap can be set to be correct means there are gaps that are not correct, and the correct gap is the first transfer position, the incorrect gap(s) are the dwell position);
providing a transfer roller positioned downstream from the metering roller (71, Fig. 8);
providing a plate cylinder with a printing plate positioned downstream from the transfer roller (32, Fig. 8);
moving the metering roller to the first ink transfer position with the adjustment mechanism such that the metering roller receives ink from the ink roller and transfers ink to the transfer roller, wherein while in the first ink transfer position the adjustment mechanism keeps the metering roller in continuous contact with the transfer roller (“The metering gap between metering roll 72 and fountain roll 70 is set so that the former picks up a selected volume of ink,” col. 4, lines 62-64; rolls 71 and 72 held fixedly in contact by unlabeled swing arm between axes 77 and 78, Fig. 8);
transferring ink from the transfer roller by intermediate rollers to the printing plate; transferring ink from the printing plate to a transfer blanket affixed to a blanket wheel of the decorator; and transferring ink from the transfer blanket to the exterior surface of the container (ink transferred via rollers to containers 16, Fig. 1).
Regarding claim 17, Turturro teaches the invention of claim 12, as set forth in the rejection 
wherein decreasing the rate of rotation of the ink roller decreases the volume of ink transferred to the printing plate (a decrease is what would happen to the volume of ink transferred if the rate of rotation of the ink roller decreases, Fig. 8), and
wherein the ink roller is driven at a first rate and the transfer roller is driven at a second rate which is distinct from the first rate when the metering roller is in the first ink transfer position (“the speed of fountain roll 70 follows the speed of the main drive for the decorator so that the speed of fountain roll 70 adjusts proportionally, both upward and downward, with decorator speed and as a result ink flow is a function of decorator speed,” col. 4, lines 42-47; “These two rolls 71, 72 run at the same speed. In contrast, a conventional doctor roll oscillates between fountain and transfer rolls to provide a band of ink that must be spread evenly by distributor rolls. Thus, a conventional ductor roll speeds up and slows down depending upon whether it is engaged with a faster transfer roll or a slower fountain roll,” col. 4, line 66 – col. 5, line 4).
Regarding claim 23, Turturro teaches the invention of claim 12, as set forth in the rejection of claim 12 above. Turturro also teaches actuating a first drive element such that the ink roller rotates at a first rate plate (“the speed of fountain roll 70 follows the speed of the main drive for the decorator so that the speed of fountain roll 70 adjusts proportionally, both upward and downward, with decorator speed and as a result ink flow is a function of decorator speed,” col. 4, lines 42-47); and
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7-11, 13-16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being Turturro.
Regarding claim 1:
Turturro teaches an inking assembly for a decorator configured to decorate an exterior surface of a metallic container, comprising:
an ink fountain to provide a supply of ink (73, Fig. 8);
an ink roller to receive ink from the ink fountain (70, Fig. 8);
a first drive element configured to rotate the ink roller at a predetermined first rate (“Fountain roll shaft 74 is connected through gear coupling 96 to variable speed gear-head motor 97 so that the rotational speed of fountain roll 70 may be adjusted independently of overall machine speed,” col. 4, lines 37-40);
a metering roller (72, Fig. 8) with a first ink transfer position to receive ink from the ink roller and a second dwell position in which the metering roller does not receive ink from the ink roller, wherein in the first ink transfer position the metering roller is spaced a first distance from the ink roller, wherein the first distance is no greater than a thickness of ink on the ink roller, and wherein in the second dwell position the metering roller is spaced a second distance from the ink roller that is greater than the first distance (unlabeled adjustment mechanism consisting of arm, cylinder, and lever, Fig. 8; “The metering gap between metering roll 72 and fountain roll 70 is set so that the former picks up a selected volume of ink,” col. 4, lines 62-64 – that the metering gap can be set to be correct means there are gaps that are not correct, and are both larger and smaller than the correct gap, and the correct gap is the first transfer position, the incorrect gap(s) are the second dwell position);
an adjustment mechanism associated with the metering roller and which maintains a gap between the metering roller and the ink roller when the metering roller is in the first ink transfer 
a transfer roller (71, Fig. 8) positioned downstream from the metering roller, wherein in the first ink transfer position the metering roller is in continuous contact with and transfers ink to the transfer roller.
Turturro does not teach wherein the gap is at least approximately 0.002 inches between the metering roller and the ink roller.
It has been held that routine experimentation to determine an optimal value or range of values is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.05(II)(A).
In this instance, one having ordinary skill in the art could easily determine that the optimal gap for transferring ink is between 0.002 and 0.045 inches, based upon the ink demand at the substrate, the rotational speeds of the various rollers, the temperature of the ink, the viscosity of the ink, and other factors that affect the amount of ink transferred from the ink roller to the metering roller.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Turturro wherein the gap is at least approximately 0.002 inches, because the ordinarily skilled artisan could easily determine through routine 
Regarding claim 2, Turturro renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Turturro also teaches wherein the second distance is at least approximately 0.045 inches (as discussed above in the rejection of claim 1, the routine experimentation to determine the optimal gap size will result in a range of optimal gap sizes necessary to satisfy the ink demand at the substrate, including a gap of at least approximately 0.045 inches).
Regarding claim 4, Turturro renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Turturro also teaches a control system operable to send a signal to the adjustment mechanism to move the metering roller closer to the ink roller to increase an amount of ink transferred to the transfer roller while the metering roller is in the first ink transfer position (“the speed of fountain roll 70 follows the speed of the main drive for the decorator so that the speed of fountain roll 70 adjusts proportionally, both upward and downward, with decorator speed and as a result ink flow is a function of decorator speed,” col. 4, lines 42-47; a decrease is what would happen to the volume of ink transferred if the rate of rotation of the ink roller decreases, Fig. 8).
Regarding claim 5, Turturro renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Turturro also teaches wherein the adjustment mechanism moves an axle of the metering roller away from an axle of the ink roller to transfer the metering roller from the first ink transfer position to the second dwell position (unlabeled adjustment mechanism consisting of arm, cylinder, and lever, Fig. 8; “The metering gap between metering roll 72 and 
Regarding claim 7, Turturro renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Turturro also teaches a second drive element configured to rotate the transfer roller, wherein the metering roller rotates at a second rate in response to a force received from the transfer roller when the metering roller is in the first ink transfer position, and wherein the second rate of rotation of the metering roller is not affected by the first rate of rotation of the ink roller (“the speed of fountain roll 70 follows the speed of the main drive for the decorator so that the speed of fountain roll 70 adjusts proportionally, both upward and downward, with decorator speed and as a result ink flow is a function of decorator speed,” col. 4, lines 42-47; “These two rolls 71, 72 run at the same speed. In contrast, a conventional doctor roll oscillates between fountain and transfer rolls to provide a band of ink that must be spread evenly by distributor rolls. Thus, a conventional ductor roll speeds up and slows down depending upon whether it is engaged with a faster transfer roll or a slower fountain roll,” col. 4, line 66 – col. 5, line 4).
Regarding claim 8, Turturro renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Turturro also teaches a second drive element configured to rotate the transfer roller, wherein the metering roller rotates in response to a force received from the transfer roller when the metering roller is in the first ink transfer position, and wherein the second drive element is operable to cause the metering roller to rotate at a second rate that is at least equal to the first rate of rotation of the ink roller (“the speed of fountain roll 70 follows the speed of the main drive for the decorator so that the speed of fountain roll 70 adjusts proportionally, both 
Regarding claim 9, Turturro renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Turturro also teaches wherein during decorating, the adjustment mechanism is configured to keep the metering roller in the first ink transfer position in continuous contact with the transfer roller and while the metering roller does not contact the ink roller (“These two rolls 71, 72 run at the same speed. In contrast, a conventional doctor roll oscillates between fountain and transfer rolls to provide a band of ink that must be spread evenly by distributor rolls. Thus, a conventional ductor roll speeds up and slows down depending upon whether it is engaged with a faster transfer roll or a slower fountain roll,” col. 4, line 66 – col. 5, line 4).
Regarding claim 10, Turturro renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Turturro also teaches wherein the inking assembly further comprises a plurality of intermediate rollers positioned downstream from the transfer roller, wherein the plurality of intermediate rollers are configured to transfer ink from the transfer roller to a printing plate positioned on a plate cylinder of the decorator, and wherein the printing plate is operable to transfer ink to a transfer blanket positioned on a blanket cylinder of the decorator to decorate the exterior surface of the metallic container with the ink (plate cylinder 32, and a plurality of intermediate rolls between plate cylinder and transfer roller 71, Fig. 8).
Regarding claim 11, Turturro renders obvious the invention of claim 10, as set forth in the 
Regarding claim 18:
Turturro teaches a metering roller used in a decorator for selectively transferring ink between an ink roller and a transfer roller to decorate an exterior surface of a metallic container in a container decorating plant, comprising:
a cylindrical body with an exterior surface adapted to receive ink from the ink roller and transfer the ink to the transfer roller (72, Fig. 8);
an axle extending through the cylindrical body that is supported at one or more of a first end and a second end, wherein the cylindrical body is configured to rotate around the axle (78, Fig. 8);
an adjustment mechanism operably engaged to the axle, the adjustment mechanism configured to move the metering roller from a first ink transfer position in which the metering roller is in continuous contact with the transfer roller positioned downstream from the metering roller to a second dwell position such that the metering roller is not in contact with the transfer roller (unlabeled adjustment mechanism consisting of arm, cylinder, and lever, Fig. 8; “The metering gap between metering roll 72 and fountain roll 70 is set so that the former picks up a selected volume of ink,” col. 4, lines 62-64 – that the metering gap can be set to be correct means 
wherein, the adjustment mechanism is configured to position the metering roller a predetermined first distance from the ink roller in the first ink transfer position to receive ink from the ink roller which is subsequently transferred to the transfer roller, the predetermined first distance defined by a first gap between the exterior surface of the metering roller and an exterior surface of the ink roller (unlabeled adjustment mechanism consisting of arm, cylinder, and lever, Fig. 8; “The metering gap between metering roll 72 and fountain roll 70 is set so that the former picks up a selected volume of ink,” col. 4, lines 62-64 – that the metering gap can be set to be correct means there are gaps that are not correct, and the correct gap is the first transfer position, the incorrect gap(s) are the dwell position).
Turturro does not teach wherein the predetermined first gap is between approximately 0.002 inches and approximately 0.05 inches.
It has been held that routine experimentation to determine an optimal value or range of values is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.05(II)(A).
In this instance, one having ordinary skill in the art could easily determine that the optimal gap for transferring ink is between 0.002 and 0.05 inches, based upon the ink demand at the substrate, the rotational speeds of the various rollers, the temperature of the ink, the viscosity of the ink, and other factors that affect the amount of ink transferred from the ink roller to the metering roller.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Turturro wherein the gap is between approximately 
Regarding claim 19, Turturro renders obvious the invention of claim 18, as set forth in the rejection of claim 18 above. Turturro also teaches wherein the exterior surface of the cylindrical body comprises substantially smooth (“Metering roll 72 provides a continuous, smooth and uniform flow of ink directly to transfer roll 71,” col. 4, lines 64-65).
Regarding claim 20, Turturro renders obvious the invention of claim 18, as set forth in the rejection of claim 18 above. Turturro also teaches wherein the adjustment mechanism is configured to move the metering roller to the second dwell position to interrupt the transfer of ink from the ink roller to the metering roller, wherein the adjustment mechanism is configured to move the axle of the metering roller away from an axle of the ink roller to move the metering roller from the first ink transfer position to the second dwell position (it would be obvious to make the second dwell position have a gap greater than the thickness of the ink layer on the fountain roller, to thereby prevent ink transfer from the fountain roller to the metering roller, if one’s goal were to prevent transfer of ink from the fountain roller to the metering roller, Fig. 8).
Regarding claim 22
Regarding claim 13:
Turturro teaches the invention of claim 12, as set forth in the rejection of claim 12 above. 
Turturro does not teach wherein moving the metering roller to the first ink transfer position comprises actuating the adjustment mechanism such that the first distance between the metering roller and the ink roller is at least approximately 0.002 inches during the transfer of ink to the printing plate; and further comprising actuating the adjustment mechanism to transfer the metering roller from the first ink transfer position to the second dwell position to interrupt the transfer of ink to the printing plate.
It has been held that routine experimentation to determine an optimal value or range of values is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.05(II)(A).
In this instance, one having ordinary skill in the art could easily determine that the optimal gap for transferring ink is between 0.002 and 0.045 inches, based upon the ink demand at the substrate, the rotational speeds of the various rollers, the temperature of the ink, the viscosity of the ink, and other factors that affect the amount of ink transferred from the ink roller to the metering roller.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Turturro wherein the gap is at least approximately 0.002 inches, because the ordinarily skilled artisan could easily determine through routine experimentation that this gap is optimal for satisfying ink demand for a particular type of ink, process temperature, substrate surface, etc., thereby resulting in wherein moving the metering roller to the first ink transfer position comprises actuating the adjustment mechanism such that the first distance between the metering roller and the ink roller is at least approximately 0.002 inches 
Regarding claim 14, Turturro teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Turturro also teaches wherein in the second dwell position the metering roller is spaced from the ink roller by a second distance that is greater than the first distance, and wherein in the second dwell position the metering roller is spaced a predetermined third distance from the transfer roller such that the metering roller does not contact the transfer roller (it would be obvious to make the second dwell position have a gap greater than the thickness of the ink layer on the fountain roller, to thereby prevent ink transfer from the fountain roller to the metering roller, if one’s goal were to prevent transfer of ink from the fountain roller to the metering roller, Fig. 8).
Regarding claim 15:
Turturro teaches the invention of claim 12, as set forth in the rejection of claim 12 above.
Turturro does not teach adjusting a size of the ink gap between the ink roller and the metering roller while the metering roller is in the first transfer position to alter an amount of ink transferred to the transfer roller, wherein adjusting the size of the ink gap comprises the adjustment mechanism moving the ink roller to between approximately 0.002 inches and approximately 0.05 inches from the metering roller.
It has been held that routine experimentation to determine an optimal value or range of values is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.05(II)(A).
In this instance, one having ordinary skill in the art could easily determine that the optimal gap for transferring ink is between 0.002 and 0.045 inches, based upon the ink demand at the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Turturro wherein the gap is at least approximately 0.002 inches, because the ordinarily skilled artisan could easily determine through routine experimentation that this gap is optimal for satisfying ink demand for a particular type of ink, process temperature, substrate surface, etc., thereby resulting in adjusting a size of the ink gap between the ink roller and the metering roller while the metering roller is in the first transfer position to alter an amount of ink transferred to the transfer roller, wherein adjusting the size of the ink gap comprises the adjustment mechanism moving the ink roller to between approximately 0.002 inches and approximately 0.05 inches from the metering roller.
Regarding claim 16, Turturro teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Turturro also teaches wherein the adjustment mechanism moves an axle of the metering roller away from an axle of the ink roller to transfer the metering roller from the first ink transfer position to the second dwell position (axle 78 moves away from axle 74, Fig. 8).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Turturro as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Turturro renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above.
Turturro does not teach wherein the ink fountain further includes: a plurality of ink blades; and an actuator associated with each of the plurality of ink blades, each actuator configured to 
AAPA teaches that a plurality of ink blades is advantageous in a container decorator for controlling an amount of ink across the width of the ink fountain (“This can include adjusting ink keys or ink blades of the ink fountains 20 and then setting the cycle time and the dwell time for the ductor roller 26,” ¶ 0017).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Turturro to include ink keys or blades in the inking fountain, because AAPA teaches that ink blades are advantageous for controlling the amount of ink across the width of the fountain.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/LEO T HINZE/
Patent Examiner
AU 2853
07 October 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853